Citation Nr: 0516177	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right knee sprain.

2.	Entitlement to service connection for a low back strain, 
claimed as secondary to the residuals of a right knee sprain.  

3.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied service connection for a right knee 
sprain, for a low back strain as secondary to a right knee 
sprain, and for bilateral hearing loss.  In May 2003, the 
veteran's representative filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2003, and the veteran's representative filed a substantive 
appeal in February 2004.  

The Board's decision denying the veteran's claim for service 
connection for bilateral hearing loss is set forth below.  
The claims for service connection for the residuals of a 
right knee sprain, and for a low back strain as secondary to 
the residuals of a right knee sprain, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.	Hearing loss was not shown in service, and there is no 
competent evidence of a medical relationship between any 
current hearing loss and service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.                 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim for service 
connection for bilateral hearing loss has been accomplished.  

Through the December 2003 SOC, the May 2004 supplemental SOC 
(SSOC), and the RO's letters of June 2002 and December 2003, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
opportunities to present evidence and argument in support of 
his claim.    

In the June 2002 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  In the December 2003 letter, the RO again 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, and also 
requested that the veteran submit additional evidence in 
support of his claim, including the dates of medical 
treatment during service, statements from service medical 
personnel or others who knew the veteran during service, 
employment physical examinations, and any records of 
treatment for claimed hearing loss since discharge from 
service.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the claim within 
approximately six months of the veteran's May 2003 NOD of the 
August 2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of June 2002 and December 2003; neither 
in response to those letters, nor at any other point during 
the pendency of this appeal, has the veteran informed the RO 
of the existence of any evidence pertinent to the claim under 
consideration that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained outpatient 
treatment reports from the Syracuse VA Medical Center (VAMC) 
dated from November 1992 to January 1993, from June 1999 to 
July 2001, and from March 2003 to October 2003; and 
outpatient reports from the Massena Community Based 
Outpatient Clinic (CBOC), dated from June 1999 to June 2002.  
The veteran has submitted a May 2002 personal statement as 
evidence in support of his claim, and the veteran's 
representative has also submitted numerous statements in his 
behalf.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

The Board points out that the RO attempted to obtain any 
outstanding treatment records from Dr. P. Choong, an 
identified treatment provider; however, in March 2004, this 
physician responded that he had last treated the veteran in 
August 1991, and that there were no longer any pertinent 
treatment records on file.  The RO attempted to obtain all 
outstanding records from the Syracuse VAMC, following the 
veteran's contention that he received treatment for hearing 
loss at this facility during the early 1990s.  While that is 
facility was able to provide reports dated from November 1992 
to January 1993, a May 2004 letter from the Syracuse VAMC 
records division indicates that no further archived records 
for the veteran were available.     

The Board also finds that a medical examination and opinion 
in connection with the claim for service connection for 
bilateral hearing loss (requested by the veteran's 
representative in January 2004) is not warrantedAs discussed 
in more detail below, recent VA treatment reports indicate 
the possibility of some present hearing problems.  However, 
there no competent evidence of a nexus between any current 
hearing loss and military service.  Simply stated, there is 
no contemporaneous evidence of hearing problems during 
service or for more than 20 years following discharge from 
service.  There also is no post-service medical finding or 
opinion even suggesting a relationship between any current 
hearing loss and military service; on the contrary, the only 
medical opinion as to source etiology of the veteran's 
hearing loss suggests other possible etiologies for that 
condition. As a prima facie case for service connection for 
bilateral hearing loss has not been presented, the Board 
finds that VA examination to obtain the requested opinion is 
not required.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim decided herein is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
bilateral hearing loss. 

II.	Background

The veteran's service medical records (SMRs) reflect that on 
induction into service in September 1965, the veteran 
demonstrated hearing ability (on a whispered voice test) of 
15/15 in both ears.  

On audiological evaluation in September 1966, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
5
5
10
10

On audiological evaluation again in February 1969, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
0
0

On separation examination in May 1969, pure tone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

Post-service outpatient records from the Syracuse VAMC 
include the report of a November 1992 audiogram, the results 
of which are not legible for purposes of establishing pure 
tone thresholds at each of the relevant frequencies, but 
which indicate a "puretone average" of 10 for the right ear 
and 105+ for the left ear.  A notation on the audiogram 
report reflects that the veteran complained of left ear 
hearing loss with a sudden onset approximately one year ago.  
The veteran also reported having an inner ear infection in 
his left ear about twelve years previously, which he stated 
had resulted in some loss of hearing and mild tinnitus.  

A January 1993 report from a physician at the Syracuse VAMC 
reflects the veteran's complaints of deafness in the left ear 
over the previous year, and his report that his left ear 
hearing loss began 10 to 15 years ago following an inner ear 
infection.  The examiner noted that the veteran's hearing 
ability in his left ear was severely diminished.  The  
impression was  left ear hearing loss most likely secondary 
to labrynthosis, with the remainder of hearing loss possibly 
secondary to a perilymphatic fistula.     

In its August 2002 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss, and the veteran (through the actions of his 
representative) perfected an appeal of the denial.  In a 
February 2004 substantive appeal, the veteran's 
representative alleged that the veteran suffered from 
bilateral hearing loss as the result of an excessive noise 
exposure from military aircraft during service.   

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Considering the competent and probative evidence in light of 
the above-noted criteria, the Board finds that service 
connection for bilateral hearing loss is not warranted.  

As indicated above, in this case, hearing loss was not shown 
in service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Here, the post-service record reflects audiological evidence 
of some hearing problems affecting the left ear as recently 
VA outpatient records dated in the early-1990s, although more 
recent outpatient reports do not specifically indicate the 
current status of any hearing problems.  However, absent more 
recent and more definitive findings, even if the Board were 
to assume, without deciding, that the veteran continues to 
experience diminished hearing acuity (as he contends), and 
that he has bilateral hearing loss to an extent recognized as 
a disability for VA purposes, the claim would still have to 
be denied in the absence of any competent evidence even 
suggesting a nexus any current hearing loss and military 
service.  

In fact, in the only opinion to address the question of the 
etiology of claimed hearing problems, the January 1993 
examiner identified other possible causes for the veteran's 
hearing loss-specifically, labrynthosis and/or a 
perilymphatic fistula, in connection with the veteran's 
reported inner ear infection approximately 10 to 15 years 
previously.  As that examiner did not identify the veteran's 
military service, to include in-service noise exposure (not 
shown objectively)-which the veteran's representative has 
only recently alleged-the only competent evidence on the 
question of medical nexus tends to weigh against the claim.  
Significantly, neither the veteran nor his representative has 
either submitted, or alluded to the existence of, any 
objective evidence in support of the alleged nexus between 
any current hearing loss and service.    

The Board has considered the assertions of both the veteran 
and his representative in adjudicating the claim on appeal.  
However, without first-hand knowledge, the representative 
cannot credibly establish the veteran's in-service noise 
exposure, and, as laypersons without the appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter-such as the medical relationship, if any, 
between any current bilateral hearing loss and military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the 
representative's contention that a VA physician told the 
veteran that his hearing loss was the result of aircraft 
noise exposure does not constitute competent or probative 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence simply does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining claims for service connection for 
the residuals of a right knee sprain, and for a low back 
strain as secondary to the residuals of a right knee sprain, 
is warranted.  

The veteran's SMRs include an October 1966 treatment notation 
reflecting that the he had sprained his right knee that month 
during a training exercise.  It was noted that the veteran 
continued to experience tenderness in the knee, and that an 
x-ray was then negative.  The impression was sprained knee.  
The report of the veteran's May 1969 separation examination 
notes that the veteran had swelling of the right knee in 
1966, with no complications or sequelae.  

The medical evidence since military service includes a May 
2002 report from a VA nurse practitioner that reflects the 
veteran's complaint of chronic right knee pain and an 
assessment of right knee pain.  An report of an x-ray of the 
right knee conducted that same month reveals an impression of 
some mild degenerative joint disease in the medial and 
lateral joint space compartment, with no intrinsic bony 
lesions or fractures.  

Thus, although the record appears to present a prima facie 
case of service connection for right knee disability-in- and 
post-service medical findings of knee problems, and an 
allegation of a relationship between the two-the Board finds 
that the record does not adequately establish the existence 
and nature of any current right knee disability, nor does it 
address the medical relationship, if any, between any such 
right knee disability(ies) and the veteran's military 
service, to specifically include the complaints and diagnosis 
noted in the SMRs.  Hence, the RO should arrange for the 
veteran to undergo VA examination by an orthopedist, at an 
appropriate medical facility.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Syracuse VAMC, 
dated from November 1992 to January 1993, and from June 1999 
to October 2003; and from the Massena CBOC, dated from June 
1999 to June 2002. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Syracuse VAMC since October 2003, and from the Massena 
CBOC since June 2002, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

The Board also notes that the above-referenced actions have 
specifically been requested in connection with the claim for 
service connection for the residuals of a right knee sprain.  
However, because the development requested and the decision 
rendered on this claim may well impact (or render moot) the 
claim for service connection for a low back strain as 
secondary to the residuals of a right knee sprain, the Board 
finds that the right knee claim is inextricably intertwined 
with the veteran's secondary service connection claim.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Hence, the RO should consider these 
issues together.  It follows that any Board action on the 
claim for secondary service connection for a low back strain, 
at this juncture, would be premature.

To ensure that all due process requirements are met with 
respect to each of the claims remaining on appeal, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to each claim.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include obtaining a medical opinion in 
connection with the  claim for service connection for low 
back strain as secondary to residuals of a right knee sprain, 
if deemed necessary) prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Syracuse 
VAMC and the Massena CBOC outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's right knee and 
low back, from October 2003 to the 
present, from Syracuse; and from June 2002 
to the present, from Massena.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims for 
service connection for the residuals of a 
right knee sprain, and for a low back 
strain as secondary to the residuals of a 
right knee sprain, within the one-year 
period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, 
at an appropriate medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include x-rays) should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should identify all 
disability affecting the veteran's right 
knee which account for his complaints of 
pain.  With respect to each diagnosed 
disability, the examiner should opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to include the symptoms 
and complaints noted in the veteran's 
service medical records.  

If medical evidence establishes the 
existence of a right knee disability of 
service origin, and even suggests the 
existence of a medical relationship 
between current right knee disability and 
low back disability, the examiner 
shoulder also render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability), that current low back 
disability (a) was caused, or (b) is 
aggravated by current right knee 
disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for the residuals of a right 
knee sprain, and for a low back strain as 
secondary to the residuals of a right knee 
sprain, in light of all pertinent evidence 
and legal authority.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


